UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.001-33016 EAGLE ROCK ENERGY PARTNERS, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 68-0629883 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 2700 Houston, Texas 77002 (Address of principal executive offices, including zip code) (281) 408-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller Reporting Company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The issuer had 83,287,077 common units outstanding as of August 3, 2010. EAGLE ROCK ENERGY PARTNERS, L.P. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 2 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 5 Unaudited Condensed Consolidated Statements of Members’ Equity for the six months ended June 30, 2010 and 2009 6 Notes to the Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. [Removed and Reserved] 44 Item 5. Other Information 45 Item 6. Exhibits 45 1 PART I. FINANCIAL INFORMATION Item1. Financial Statements. EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ($ in thousands) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable(1) Risk management assets Prepayments and other current assets Assets held for sale - Total current assets PROPERTY, PLANT AND EQUIPMENT— Net INTANGIBLE ASSETS— Net DEFERRED TAX ASSET RISK MANAGEMENT ASSETS OTHER ASSETS TOTAL $ $ LIABILITIES AND MEMBERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Due to affiliate Accrued liabilities Taxes payable Risk management liabilities Liabilities held for sale - Total current liabilities LONG-TERM DEBT ASSET RETIREMENT OBLIGATIONS DEFERRED TAX LIABILITY RISK MANAGEMENT LIABILITIES OTHER LONG TERM LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 12) MEMBERS’ EQUITY: Common Unitholders(2) Subordinated Unitholders(3) - General Partner(4) ) ) Total members’ equity TOTAL $ $ Net of allowable for bad debt of $4,968 as of June 30, 2010 and $4,818 as of December 31, 2009. 59,567,218 and 54,203,471 units were issued and outstanding as of June 30, 2010 and December 31, 2009, respectively.These amounts do not include unvested restricted common units granted under the Partnership’s long-term incentive plan of 1,200,947 and 1,371,019 as of June 30, 2010 and December 31, 2009, respectively.These amounts do not include the common units and warrants associated with the rights offering as they were issued subsequent to June 30, 2010 as discussed further in Notes 8 and19. Zero and 20,691,495 units were issued and outstanding as of June 30, 2010 and December 31, 2009, respectively.The subordinated units were contributed back to the Partnership during the three months ended June 30, 2010 as part of the Recapitalization and Related Transactions, as furtherdescribed in Note 9. 844,551 units were issued and outstanding as of June 30, 2010 and December 31, 2009. See notes to unaudited condensed consolidated financial statements. 2 EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS ($ in thousands) Three Months Six Months Ended June 30, Ended June 30, REVENUE: Natural gas, natural gas liquids, oil, condensate and sulfur sales $ Gathering, compression, processing and treating fees Commodity risk management gains (losses) ) ) Other revenue ) ) Total revenue COSTS AND EXPENSES: Cost of natural gas and natural gas liquids Operations and maintenance Taxes other than income General and administrative Other operating income - ) - ) Impairment - Depreciation, depletion and amortization Total costs and expenses OPERATINGINCOME (LOSS) ) ) OTHER (EXPENSE) INCOME: Interest income Other (expense) income ) 78 Interest expense ) Interest rate risk management (losses) gains ) ) Other expense ) Total other (expense) income ) ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) ) INCOME TAX (BENEFIT) PROVISION ) ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATIONS, NET OF TAX NET INCOME (LOSS) $ $ ) $ $ ) See notes to unaudited condensed consolidated financial statements. 3 EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (continued) (In thousands, except per unit amounts) Three Months Six Months Ended June 30, Ended June 30, NET INCOME (LOSS) PER COMMON UNIT— BASIC: Basic and diluted: Income (loss) from continuing operations per unit Common units $ $ ) $ $ ) Subordinated units $ $ ) $ $ ) General partner units $ $ ) $ $ ) Discontinued operations per unit Common units $ Subordinated units $ General partner units $ Net income (loss) per unit Common units $ $ ) $ $ ) Subordinated units $ $ ) $ $ ) General partner units $ $ ) $ $ ) Weighted average number of basic outstanding (units in thousands) Common units Subordinated units General partner units Weighted average number diluted outstanding (units in thousands) Common units Subordinated units General partner units See notes to unaudited condensed consolidated financial statements. 4 EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS ($ in thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Discontinued operations ) ) Depreciation, depletion and amortization Impairment Amortization of debt issuance costs Equity in earnings of unconsolidated affiliates - ) Distribution from unconsolidated affiliates—return on investment 67 17 Reclassing financing derivative settlements ) ) Other operating income - ) Equity-based compensation Gain on sale of assets ) - Other ) Changes in assets and liabilities—net of acquisitions: Accounts receivable Prepayments and other current assets ) ) Risk management activities ) Accounts payable ) ) Due to affiliates ) Accrued liabilities ) ) Other assets ) ) Other current liabilities ) - Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property, plant and equipment ) ) Proceeds from sale of assets - Purchase of intangible assets ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term debt Repayment of long-term debt ) ) Proceeds from derivative contracts Deferred transaction fees ) - Repurchase of common units ) - Distributions to members and affiliates ) ) Net cash used in financing activities ) ) CASH FLOWS FROM DISCONTINUED OPERATIONS: Operating activities Investing activities ) ) Net cash provided by discontinued operations NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ Interest paid—net of amounts capitalized $ $ Units issued in acquisition from escrow $ $
